 CHAUFFEURS, TEAMSTERS AND HELPERS, LOCAL 414273Chauffeurs,Teamsters and Helpers,Local UnionNo. 414,Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America[Fugate and Girton Driveaway,Inc.]andEarl A. DeHartand R.HaroldRichardson.CasesNos. 13-CB-1185-1 and 13-CB-1185-2. April,04,1963DECISION AND ORDEROn November8, 1962,Trial Examiner Owsley Vose issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent Union had not engaged in certain unfair labor practices al-leged in the complaint and recommending that the complaint bedismissed in its entirety, as set forth in the attached IntermediateReport.Thereafter, the General Counsel filed exceptions to the In-termediate Report and a supporting brief and the Respondent Unionfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated, its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Interme-diate Report, and the entire record in the case, including the exceptionsand briefs, and hereby adopts the findings, conclusions,' and recom-mendations of theTrial Examiner.[The Board dismissed the complaint.]ewe agree with the Trial Examiner that(1) the Respondent Union did not cause orattempt to cause the Employer herein to discriminate against the Charging Parties in vio-lation of Section 8(b) (2) of the Act and(2) under the circumstances of this case, theRespondent Union's failure to represent the Charging Parties in the grievance procedurewas not violative of Section 8(b) (1) (A)of the Act.However, we find it unnecessary inthe disposition of this case to pass upon the Trial Examiner's conclusions that the griev-ance procedures in the truckaway agreements culminate in binding arbitration,that suchprocedures are fair,and that by the terms of such procedures specified in said agreementsthe Respondent Union was relieved of any obligation to represent the Charging Parties.Nor do we reach the Trial Examiner's further conclusion that the scheme of representa-tion embodied in the Act rules out dual representation.INTERMEDIATE REPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed byEarl A.DeHart and R. Harold Richardson on March 5,1962,the General Counsel,on June 1,1962,issued a complaint against the Respond-ent Chauffeurs,Teamsters and Helpers,Local Union No. 414,International Brother-hoodof Teamsters,Chauffeurs,Warehousemen and Helpersof America,herein calledLocal 414,alleging that it had violated Section 8(b) (2) and 8(b) (1) (A) of the Na-tional Labor RelationsAct.Local 414filed an answer denying the unfair labor prac-tice allegations of the complaint.The case washeard byTrial Examiner OwsleyVose on August7 and 8,1962,at Fort Wayne,Indiana.The GeneralCounsel andthe RespondentLocal 414appeared and were represented at the hearing, were af-forded a full opportunity to be heard,to examine and cross-examine witnesses, and142 NLRB No. 34. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDto present oral argument.The General Counsel and the Respondent filed briefswhich have been fully considered.'Upon the entire record and my observation of the witnesses, I make the following:FINDINGS AND CONCLUSIONS1.JURISDICTIONALFINDINGSFugate and Girton Driveaway, Inc., an Indiana corporation, is engaged at FoitWayne, Indiana, and Springfield, Ohio, in the business of transporting for othersmotor vehicles, usually new trucks, by the so-called truckaway and driveaway sys-tems.Under the truckaway system, the vehicles being transported are carried onFugate and Girton's trailers which are pulled by tractors owned by drivers in Fugateand Girton's employ.Under the driveaway system, Fugate and Girton furnishesdrivers to deliver vehicles (either one or more vehicles in combination) to their des-tination using the power of one of the vehicles being transported. In the course of itsbusiness in 1961, Fugate and Girton performed services for others in States other thanIndiana and Ohio which were valued in excess of $1,000,000. I find that Fugate andGirton is engaged in commerce within the meaning of Section 2(6) and (7) of theAct, as the Respondent Local 414 admits, and that it will effectuate the policies ofthe Act to assert jurisdiction hereinII.THE LABOR ORGANIZATION INVOLVEDThe Respondent Local 414 is a labororganizationwithinthe meaning of Section2(5) of the Act.III.THE ALLEGEDUNFAIR LABORPRACTICESA. Issues involvedThe issues raised by the consolidated complaint and litigated at the hearing are(1)whether Local 414 utilized the grievance procedure established under itscollective-bargaining contract with Fugate and Girton to cause that concern to layoff two of the latter's truckaway drivers, Richardson and DeHart, in violation ofSection 8(a)(3) of the Act, thereby violating Section 8(b)(2), and (2) whetherLocal 414 violated Section 8 (b) (1) (A) of the Act by failing fairly to representRichardson and DeHart in grievance proceedings which were held pursuant to thecontract.Richardson and DeHart suffered a loss of 3 months' employment byFugate and Girton (from September 26 to December 27, 1961), while grievanceproceedings were pending before the Automobile Transporters Joint ConferenceCommittee, pursuant to the grievance provisions of the contract.B. Background1.The Automobile Carrier Truckaway AgreementOn March 1, 1961, the National Truckaway and Driveaway Conference of theInternational Brotherhood of Teamsters, for the employees, and the AutomobileTransporters Labor Division, for the employers engaged in truckaway and driveawayoperations, entered into the "Automobile Carrier Truckaway Agreement."Theagreement has a 3-year term.This is a nationwide agreement covering all the em-ployees of organized truckaway and driveaway carriers.After the national agreementwas reached by the negotiating committees, the various carriers represented by theAutomobile Transporters Labor Division signed individual contracts with each ofthe various Teamsters locals representing their employees.These were uniformcontracts in the terms of the Automobile Carrier Truckaway Agreement.Fugateand Girton signed one contract with Local 414 covering its Fort Wayne, Indiana,drivers, and another in identical terms with Local 654 covering its Springfield, Ohio,drivers.These contracts (article 4, section 1) provide that employees longest in the serviceof the employer shall be retained in case of a reduction in force, and that terminalseniority shall prevail at all times. with the exception noted immediately below.Where a new operation is begun, the contracts (article 4, section 6) provide thatthe employer shall offer affected employees the opportunity to transfer to the1Subsequent to the hearing the General Counsel fileda "motion for certain correctionsto the record."No oppositionhaving been filed thereto,the GeneralCounsel's motion Ishereby grantedand the record is corrected accordingly. CHAUFFEURS, TEAMSTERSAND HELPERS,LOCAL 414275new operation and that in this special situation the employees' companywide senioritygoverns (article 4, section 6(a)(1)).The contracts further provide that seniority lists shall be kept posted at alltimes and that controversies over employees' seniority standings shall be disposedof under the grievance procedure prescribed in the contracts (article 4, section 1).The grievance procedure culminates in arbitration which is binding on all partiesto the contracts (article 7, section 2(c) ).The undisputed evidence establishes that these seniority lists are posted at theemployees' base terminal and that employees acquire seniority only at their baseterminal regardless of the fact that they may temporarily work out of anotherterminal.It is also undisputed that under the practice which has grown up underthe contracts, no seniority rights are acquired at terminals away from their baseterminal at which employees may be temporarily assigned.The practice under the contracts in dispatching truckaway drivers from Fugateand Girton's terminals at Fort Wayne and Springfield is to dispatch the regulardrivers appearing on the seniority lists for each of these terminals on a first in andfirst out basis regardless of their seniority.However, drivers temporarily assignedto a terminal other than their home terminal are assigned runs only after all theregular drivers holding seniority at that terminal have been given runs. In otherwords, they are given the extra or leftover work only.2.Richardson's and DeHart's seniority status at Fugate and GirtonThe Charging Parties, Richardson and DeHart, were truckaway drivers at Fugateand Girton's Springfield, Ohio, terminal when the events under consideration in thiscase began.They were both members of the Springfield Local 654. Richardson wasthe No. 1 man on the Springfield truckaway seniority list.DeHart was the No. 5man on the list.There were six drivers on the Springfield truckaway seniority listat this time.Under the contracts, Richardson and DeHart could not be permanentlyassigned away from their Springfield base terminal without their consent.As longas Fugate and Girton had work for five truckaway drivers at Springfield, Richardsonand DeHart were both entitled to insist on working out of Springfield, and it wasFugate and Girton's obligation to do the modification work on their ti actors, if anywere necessary, to provide work for them.As long as there was work for onetruckaway driver at Springfield, Richardson, as the No. I man, was entitled to claimthis work.And DeHart, if there was not sufficient work available for five drivers atSpringfield, could elect to go on layoff status at Springfield rather than be assignedelsewhere against his will.3.Fugate and Girton's establishment of a new truckaway operation at Fort WaynePrior to January 1961, Fugate and Girton conducted only driveway operations fromitsFort Wayne terminal. In 1960 International Harvester Company, one of Fugateand Girton's principal shippers, commenced manufacturing at its plant at FortWayne a "Jeep" type vehicle called the "Scout" of a kind it had not previouslymade. International Harvester Company made arrangements with Fugate and Girtonto handle the shipments of Scouts to International Harvester dealers out of itsFort Wayne terminal.Because of the newness of the Scout there was uncertaintyall around as to the reception it would receive from the purchasing public.Con-sequently when Fugate and Girton initially made plans to haul the Scouts it wasanticipated that four trailers could take care of the volume of business which wouldbe available.Itwas also believed that after the initial supplying of dealers withvehicles, not even four drivers would be kept busy hauling Scouts.This is thecredited testimony of John R. Cassidy, the president of Fugate and Girton. Specialtrailers capable of carrying seven Scouts had to be procured to haul the Scouts,and because of the expense and the uncertainty as to the amount of work involved,President Cassidy did not want to obtain any more seven-car trailers than wereabsolutely necessary.In October 1960 Fugate and Girton hired Larry Taylor and Archie Meade atthe Springfield, Ohio,terminal,for the Scout operation which had not yet begun.They purchased tractors and worked at the Springfield terminal while awaitingthe commencement of Scout shipments.These began about January 1, 1961, andMeade and Taylor started hauling Scouts out of Fort Wayne at this time as the No. 1and No. 2 men at that terminal.To round out the complement of four drivers which he anticipated would beneeded to take care of theinitialstocking of dealers with Scouts, President Cassidyassigned the Charging Parties, Richardson and DeHart, to the Fort Wayneterminal712-548-64-vol. 142-19 276DECISIONSOF NATIONAL LABOR RELATIONS BOARDon a temporary basis.Cassidy selected Richardson and DeHart because theirtractorswere suitable for hauling the seven-car trailers used at Fort Wayne andwould have had to be modified before they could be used on the five-car operationswhich shippers at the Springfield terminal were beginning to demand.The trailerswhich Richardson and DeHart had been hauling out of Springfield were four-cartrailers.Cassidy told Richardson and DeHart at the time of this assignment thatthey would be hauling out of both the Fort Wayne and the Springfield terminals.Cassidy, as he admitted,contemplated at the time he assigned Richardson and DeHartto Springfield that he would be calling the two men back to Springfield after theinitial rush of deliveries at Fort Wayne had been taken care of.4. The expansion of Fugate and Girton's Scout operation at Fort WayneThe demand for Scouts was greater than originally anticipated and requiredFugate and Girton to expand its Fort Waynetruckawayoperation.In February1961,President Cassidy called Ben Taylor,who had previously worked for Fugateand Girton,and sought to persuade him to buy a tractor and go to work for theCompany at Fort Wayne.Cassidy told Taylor that Larry Taylor andMeade were"doing real well" and that he would be the No. 3 man at Fort Wayne if he decidedto come backto work for the Company. Cassidy explainedthat he had Richardsonand DeHart working inFortWayne on atemporarybasis andthat they wouldbe sent back to Springfield after the rush was over.Ben Taylor decided to acceptCassidy's offer and went to work onFebruary15, 1961.He joined the SpringfieldLocal not long after being hired.During March 1961 Fugate and Girton hiredfour additional drivers forthe Fort Wayne truckawayoperation.They were allhired at Springfield and joined the SpringfieldLocal.According to Ben Taylor, theywere allhired withthe same understanding as to the temporary nature of Richard-son's and DeHart's assignmentto FortWayne as Ben Taylor was given.Like BenTaylor, some of them hadto buy tractorsin order to go to workThe volume of Scout hauling to be done at Fort Wayne so exceeded previousexpectations that Richardson was not sent back to Springfield at all during thespring and summer of 1961,with the exception noted below.DeHart was sent backto Springfield on January 8, 1961, but was returned to Fort Wayne on January 24,and continued to pull loads out of that terminal for the rest of the spring and summerof 1961, subject to the interruption discussed below.5.Events in the pre-Section 10(b) periodAlthough Section 10(b) of the Act precludes the basing of unfair labor practicefindings upon conduct occurring more than 6 months prior to the filing and serviceof the charge,the General Counsel offered,and I received,evidence of events occur-ring in the period preceding September 6, 1961 (the charges in this case were filedon March 5, 1962),because such events are relevant in appraising Local 414's con-duct within the 6-month period.a.Local414 demands that theFortWaynebased drivers transfer fromthe Springfield LocalInMarch and April 1961,the drivers at Fort Wayne were told byFortWayneLocal 414Business Agent Harold Schutte and Alternate Steward Ivan Spitsnauglethat theywould have to transfer from Springfield Local 654 to Fort WayneLocal 414ifthey wanted to pull another load out of Fort Wayne.When DeHart askedSpitsnaugle whether this applied to Richardson and himself,Spitsnaugle replied thatthey were up here "as extra help and didn'thave to transfer."Early in April,five of the Fort Wayne drivers transferred to Fort Wayne Local414, and later on the two remaining regular Fort Wayne drivers transferred.Richardson and DeHart did not transfer at any time.b.Local 414 insiststhatRichardson and DeHartbe returnedto Springfieldand that they be given extrawork only in Foit WayneIn July1961 the volume of Scouts to be transported dropped off considerably andthe drivers in Fort Waynehad to wait a week or more between loadsBen Taylor,the No 3man onthe Fort Waynetruckaway seniority list, askedFort Wayne Local414 StewardJamesHoweyto find out from Fugate andGirtonwhen Richardsonand deHart were going to be sent back to Springfield.Howey spoke to WilliamGrant,terminal manager at Fort Wayne for Fugate and Girton,about the matter.Grant said he would findout and letHowey know.SubsequentlyGrantinformed CHAUFFEURS, TEAMSTERS AND HELPERS, LOCAL 414277Howeythat Richardson and DeHart were not going to be sent back to Springfield,that Fugate and Girton had a considerable sum of money invested in the trailerswhich Richardson and DeHart were hauling and that Richardson and DeHart werenot going to be sent back to Springfield until these trailers were paid for.After receiving this information about July 31, 1961,Local 414Alternate StewardSpitsnaugle and Business Agent Messmore both informed Terminal Manager Grantthat Richardson and DeHart were only to be given the extra or overflow runs, thatthe Fort Wayne based drivers were to be used first.When Grantinformed Richard-son and DeHart that Local 414 would not let him give them a load,and that theywouldhave to return to Springfield,DeHart asked Spitsnauglewhy Local 414 wouldnot permit them to load.Spitsnaugle's reply was that the two men were only inFortWaynetemporarily,that there was only enough work for his men, and thatthey wouldhave to return to Springfield.It happened that at that time there werethree loads ready for departure from the terminal and there were only two of theFort Waynebased drivers available.DeHart requested Grant to give him this thirdload.Terminal Manager Grant,after calling the union hall, assigned DeHart thisload.c.President Cassidy refuses to order the return of Richardson and DeHart to Spring-field and takes the position that they are the No.3 andNo. 4 drivers at FortWayne; Local 414 acquiesces in this positionAfter completing his delivery DeHart returned to Springfield about August 2 or 3,and spoke to Cassidy, the president of Fugate and Girton.Richardson talked toCassidy about this same time.They told Cassidy that they had been informed thatonly extra work was available for them in Fort Wayne.Up until this time Richard-son and DeHart had been sharing work with the Fort Wayne based drivers, all ofwhom were members of Local 414, on a first in and first out basis. Cassidy toldthem there was no work for them in Springfield,2 that they had been in Fort Waynetoo long to come back to Springfield and claim their seniority there.After callingAlbert D. Matheson, the secretary of the Automobile Transporters Joint ConferenceCommittee, the top tribunal provided for in the grievance provisions of the contractsto hear grievance matters, Cassidy instructed Richardson and DeHart that they wereto return to Fort Wayne in the No. 3 and No. 4 positions, respectively.As indicated above, Fugate and Girton's seniority lists posted throughout this en-tire period, including the list dated August 1, 1961, carry Richardson and DeHart intheNo. 1 and No. 5 positions on the Springfield list, and carry Ben Taylor andLuther Blue in the No. 3 and No. 4 positions on the Fort Wayne list.At no timethereafter did the names of Richardson and DeHart ever appear on the Fort Wayneseniority list.Richardson called James Feltis, the secretary-treasurer of Springfield Local 654,of which he was a member, for advice. As a result of receiving this call, Feltis calledCassidy and inquired about the seniority status of the two men.Cassidy infoi medFeltis that originally Richardson and DeHart had been sent over to Fort Wayne astemporary help on the Scout operation, but that they had been there so long theynow had permanent status there so far as Fugate and Girton were concerned.Subsequently, both Richardson and DeHart went to see Feltis.He told them thattherewere rumors of a grievance being filed if they returned and claimed theirSpringfield seniority, said that they had been in Fort Wayne too long to hold theirseniority in Springfield, and confirmed Cassidy's instructions to them to return toFortWayne in the No. 3 and No. 4 positions. Feltis added that he would callMatheson, the secretary of the Automobile Transporters Joint Conference CommitteeinDetroit.Richardson and DeHart returned to Fort Wayne about August 4, 1961, pursuantto President Cassidy's instructions.They talked with Local 414 Business AgentSchutte at the terminal in the presence of Steward Howey and Dispatcher ElwinMcKenzie.Richardson explained the understanding pursuant to which he had re-turned to Fort Wayne, namely, that if any problem arose out of his assuming theNo. 3 position at Fort Wayne, that it would be disposed of under the grievance pro-cedure provided in the contract.Richardson added that if Schutte had any questionabout his returning to work in the No. 3 position, Schutte was to call Matheson inDetroit.2 Cassidy later sought to explain his position in this regard by stating that by this timethe shippers out of Springfield were demanding that five-car trailers be used (Richardsonand DeHart had previously hauled four-car trailers) and that Richardson's and DeHart'stractors were not readily convertible to five-cartrailer hauling. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter Richardson gave Schutte Matheson's telephone number in Detroit, Schutteleft to call Matheson.According to Richardson's credited testimony, when Schuttereturned after making the call Schutte stated as follows..this is straight fromthe horse's mouth, `Richardson will be No. 3 and DeHart No. 4,' and you go downand get your ass to the Union Hall and transfer and tell DeHart to do the samething."Richardson assented, but before he had a chance to do so McKenzie told himthat there was a load to be taken out immediately.When Richardson returnedseveral days later after delivering this load, he was advised by Alternate StewardSpitsnaugle and Dispatcher McKenzie not to be in any hurry about transferring, as agrievance had been filed.A few days thereafter, Schutte told DeHart that he wasgoing to have to transfer to Local 414 but to wait until the grievance was settled beforedoing so.Thereafter, until the Local Joint Committee rendered its decision on September 26,1961, Richardson and DeHart continued to share the work at the Fort Wayne terminalwith the regular Fort Wayne truckaway drivers.They have not at any time trans-ferred to Fort Wayne Local 414.C. Eventsduring the 6-month period prior to the filing of the charges herein1.The proceedings before the Fort Wayne Local Joint CommitteeThe first event occurring within the 6-month Section 10(b) period was the hearingof the Fort Wayne Local Joint Committee on September 26. This hearing was heldto consider the formal written grievance filed by Ben Taylor on August 8, 1961. Inthis grievance, Taylor, in effect, alleged that he had been assured by President Cas-sidy when he was hired for the Fort Wayne operation that he would be the No. 3man at Fort Wayne, and that Fugate and Girton's assignment of Richardson andDeHart to permanent positions as Nos. 3 and 4 drivers at Fort Wayne prejudiciallyaffected his seniority rights and caused him to suffer the loss of employment whichhe otherwise would have had.The Local Joint Committee in Fort Wayne consisted of two officials from Local 414and the representatives of two trucking concerns having terminals in Fort Wayne.This panel heard Terminal Manager Grant, representing Fugate and Girton, sug-gest that in view of the length of time Richardson and DeHart had been in FortWayne, they were entitled to the No. 3 and No. 4 positions in Fort Wayne.However,Grant stated that Fugate and Girton was somewhat in a quandary about this matterand desired the panel to make a determination.Local 414 Business Agent Schuttepresented the case for Taylor who had filed the grievance. Schutte pointed out thatbusiness had fallen off in Fort Wayne and there was not enough work to keep all themen busy; consequently he requested that Richardson and DeHart, whom he assertedwere in Fort Wayne on a temporary basis, be returned to Springfield where theystillhad their original seniority standings.Schutte also called the attention of thepanel to the fact that Richardson's and DeHart's names had not appeared on theFort Wayne seniority list, that they had not questioned the absence of their namesfrom the Fort Wayne list, and that Richardson and DeHart had been given an op-portunity to transfer to the Fort Wayne Local and had refused to do so, and accord-ingly should only be given extra work at Fort Wayne.3 It is this last statement ofSchutte at this panel hearing upon which the General Counsel mainly relies asestablishing Local 414's illegal motives in utilizing the grievance procedure to oustRichardson and DeHart from jobs at Fort Wayne.DeHart and Richardson were not notified of the hearing before the Local JointCommittee and did not participate therein.All parties participating in the proceed-ing had interest adverse to Richardson's and DeHart's continued working in FortWayne on a regular basisThe panel of the Local Joint Committee after considering the matter unanimouslydecided to uphold the position of Local 414, as follows:SEPT. 26, 1961.Union position that Earl DeHart & Robert Richardson have no seniority atthe Ft. Wayne terminal & the 2 drivers are still carried on the Springfield sen-iority list therefore they have no seniority in Ft. Wayne, Ind. & will pull extraloads only after the Ft. Wayne domiciled drivers are working. There is no backpay involved.8 In this connection Schutte explained at the hearingthatunderthe reciprocity under-standingwith otherlocals, when a memberof our local transferred permanentlyfrom oneterminalto another,he joined the local having jurisdiction over the new terminal. CHAUFFEURS, TEAMSTERS AND HELPERS, LOCAL 4142792.Fugate and Girton's refusal to put Richardson and DeHart to work at Springfieldon September 27Terminal Manager Grant promptly notified Richardson and DeHart of the decisionof the Fort Wayne Local Joint Committee, telling them that the Committee hadvoted away their seniority.They were never shown a copy of the Committee'sdecision.Richardson and DeHart returned to Springfield and reported for workat the Fugate and Girton terminal.President Cassidy told them that they "workedin Fort Wayne" and that he had no work at Springfield for four-car trailers of thekind their tractors had previously hauled.As a result the two men lost 3 months'work.Richardson and DeHart also informed Business Agent Feltis of Springfield Local654, of which they were members, that the Committee had voted away their seniorityin Fort Wayne.Feltis, apparently regarding the decision of the Fort Wayne LocalJoint Committee as holding that DeHart and Richardson were entitled to theiroriginal seniority at Springfield, promptly announced as follows: "I'm not going tolet them get away with that, you have no right to appeal but I can and I will.Thisthing was supposed to have gone to Detroit for a settlement and I'm going to takeit up there."3.The proceedings of the Automobile Transporters Joint Conference Committeeat DetroitAs he had announced, Feltis instituted proceedings before the Joint ConferenceCommittee at Detroit which would in effect review the decision of the Fort WayneLocal Joint Committee.The case was heard October 18, 1961. Feltis notifiedDeHart of the date of the hearing.When DeHart questioned Feltis as to whether itwould be necessary for Richardson and him to be at the hearing, Feltis answered,"No," that he was going to represent them.Consequently they did not attend thehearing in this proceeding either.At the hearing Feltis took the position that Richardson and DeHart belonged onthe Fort Wayne seniority list pointing out that they had been in Fort Wayne asufficient length of time and had not pulled any loads out of Springfield since Feb-ruary 1961.BusinessAgent Messmore argued on behalf of Local 414 that Richard-son and DeHart were in Fort Wayne on a temporary basis and that as extra drivershandling overflow work on a temporary basis they were not entitled to accumulateseniority at Fort Wayne under the reciprocityagreementsbetween locals.Cassidy,on behalf of Fugate and Girton, took a neutral position regarding the matter.One of the questions considered by the Joint Conference Committee was whetherRichardson and DeHart had been asked to join Fort Wayne Local 414 and had re-fused.Messmoreargued for Local 414 that the two men had refused to transfer toLocal 414.The General Counsel relieson Messmore'sargument in thisregard asfurthersupporting his caseagainst Local 414.The Joint Conference Committee decided as follows:By unanimous vote the Committee held that, if after further investigation bya Subcommittee, it is found that the two drivers had an opportunity to transferto Ft. Wayne as regular employees and refusedsamebecause they wanted toremain onthe Springfield, Ohio Terminal Seniority Board, then,in such case,they should continue holding terminal seniority only at the Springfield, Ohio Ter-minal.However, if they were offered no opportunity, then in such case theywill hold terminal seniority on the Ft. Wayne Seniority Board back to the datewhich they commenced work in Ft. Wayne.4.The subcommitteehearing inFortWayne on November 8Pursuant to the decision of the Joint Conference Committee, a two-man sub-committee,consisting of Steve Kearns, business representative of South Bend Team-sters Local 364, and WardBarnum, the Fort Wayne terminal manager for HowardSober,Inc.,meton November 8, 1961. Barnum is the same individual who was oneof the employer representatives on the Fort Wayne Local Joint Committee whichpassed onTaylor's grievancein the first instance.Richardson and DeHart were pres-ent at thehearingbefore the subcommittee.This was the first time in the course ofthe various proceedings that they were given an opportunity to be heard.It is difficult to determine whether the subcommittee actually addressed itself tothe question before it for decision, i.e., whether Richardson and DeHart had beengiven an opportunity by Fugate and Girton to transfer to Fort Wayne and refusedbecause they wantedto retaintheir seniority at the Springfield terminal.Accordingto the testimony of the employerrepresentativethis question was explored.But the 280DECISIONSOF NATIONAL LABOR RELATIONS BOARDtestimony of the Teamsters representatives indicated that their concern at this hearingwas with the question whether Richardson and DeHart had been asked to join theFortWayne Local and had refused to do so. Representatives of Local 414 con-tended that they had.Richardson denied this, asserting that he was a Springfielddriver.Many of the facts brought out at the previous hearings, including the factthat the two men had originally been sent over to Fort Wayne on a temporary basis,and that they had remained on the Springfield seniority list throughout and hadnever been placed on the Fort Wayne list, were again brought out. The employerand union representatives each sent separate reports to the Joint Conference Com-mittee recommending that Richardson and DeHart be placed at the bottom of theFort Wayne seniority list.The Automobile Transporters Joint Conference Committee, to which the reportsof the subcommittee were submitted, decided that Richardson and DeHart had hadan opportunity to transfer to Fort Wayne as regular drivers and refused because theydesired to retain their seniority standings at Springfield.In accordance with thisdecision,Matheson, the secretary of the Joint Conference Committee at Detroit, onDecember 8, 1961, notified President Cassidy of Fugate and Girton that Richardsonand DeHart should "continue to hold terminal seniority on the Springfield, Ohio,Terminal Seniority Board as of their original date of hireOn December 27, 1961, Richardson and DeHart were reinstated by Fugate andGirton.Their tractors had in the meantime been modified so as to be able to haulthe trailers which were then being used.By this time they had been out of work for3 months.D. Conclusion concerning Local 414's alleged violation of Section 8(b) (2)Section 8(b)(2) of the Act makes it an unfair labor practice for a labor organiza-tion "to cause or attempt to cause an employer to discriminate against an employee inviolation of subsection 8(a)(3) . ..Section 8(a)(3) makes it unlawful for anemployer "by discrimination in regard to hire or tenure of employment or any termor condition of employment to encourage or discourage membership in any labororganization."The essential facts in the case may be summarized as follows. President Cassidyof Fugate and Girton assigned Richardson and DeHart, the No. I and No. 5 driversat the Springfield terminal, to the Fort Wayne terminal in January 1961, on a tem-porary or extra basis.When Cassidy hired Ben Taylor in February 1961,1 he assuredTaylor that he had the No. 3 seniority position at Fort WayneUnder the contractbetween Local 414 and Fugate and Girton and the practice thereunder, Richardsonand DeHart, as temporary or extra help at Fort Wayne, did not accumulate seniorityat Fort Wayne but continued to hold their original seniority standings at Springfield.When Local 414 requested the drivers hired for work at the Fort Wayne terminal totransfer from the Springfield Local to it in April or May 1961, Richardson andDeHart were excluded from this request because they were extra or temporary helpat Fort Wayne and subject to being recalled to Springfield when the rush of workwas over.Although Richardson and DeHart at no time transferred to Fort Wayne Local414, they continued to pull loads on an equal basis with the Fort Wayne domicileddrivers until September 26, 1961.Only once did Local 414 make attempts to ex-clude Richardson and DeHart from the regular driving work at Fort WayneThiswas on July 31, 1961, prior to the commencement of the 6-month Section 10(b)period herein, when Local 414 sought, as it was entitled to do under the contractwhere temporary or extra drivers were involved and there was not enough work togo around, to have Richardson and DeHart returned to their home terminal atSpringfield.On this occasion Local 414 yielded when Fugate and Girton took theposition that Richardson and DeHart were entitled to the No. 3 and No. 4 positionsat Fort Wayne. This was the first time that Fugate and Girton took any action evenpurporting to change the status of Richardson and DeHart.Up until this time theirstatus was that of the No. 1 and No. 5 drivers at Springfield temporarily assigned toFort Wayne.When on July 31 President Cassidy announced that Richardson and DeHart wereto be the No. 3 and No. 4 men at Fort Wayne, he did so with the understanding, madeafter consultation with the secretary of the Automobile Transporters Joint Confer-ence Committee at Detroit, that if a grievance were filed it would be disposed ofunder the contractual grievance procedure.Cassidy was the moving party in makingthis arrangement.Local 414 acquiesced in his making it, and also in the understand-ing that any grievances arising therefrom would be settled by the Joint ConferenceCommittee at Detroit. CHAUFFEURS, TEAMSTERSAND HELPERS,LOCAL 414281The grievance proceeding was initiated, not by Local 414, but by Ben Taylor who,in my opinion,had a legitimate complaint that his contractual seniority rights werebeing violated.Both Local 414 and Fugate and Girton were contractually obligatedto process Taylor's grievance.It is the processing of Taylor's grievance by Local 414 which the General Counselcontends amounted to a violation of Section 8(b)(2) of the Act.The GeneralCounsel's theory is that Local 414 utilized the contractual grievance procedure in aneffort to cause Fugate and Girton to deprive Richardson and DeHart to work at theFort Wayne terminal because they had refused to transfer their membership fromSpringfieldLocal 654 to Fort Wayne Local 414.As the summary of facts above set forth discloses, the facts of the case do not bearout the General Counsel's theory.Local 414 in processing Taylor's grievance to aconclusion was merely attempting to require Fugate and Girton to live up to itsobligations under the collective-bargaining contract.Ben Taylor was the No. 3man on the seniority list posted at Fort Wayne.Fugate and Girton, by oustingBen Taylor from his No. 3 seniority position at Fort Wayne and placing Richardsonand DeHart, neither of whom had any seniority standing at Fort Wayne, in theNo. 3 and No. 4 positions at Fort Wayne violated the seniority rights of Taylor andthe other drivers below him on the Fort Wayne seniority list.Local 414 in processing Taylor's grievance was not motivated, as the GeneralCounsel contends, by antagonism towards Richardson and DeHart for failing totransfer to it. In recognition of their temporary status in Fort Wayne, Local 414had expressly informed Richardson and DeHart that they need not transfer becauseof their temporary status at Fort Wayne.Throughout this controversy Local 414has been motivated by a desire to protect the contractual seniority rights of the FortWayne drivers which it believed were being violated by Fugate and Girton's insistencethat Richardson and DeHart were the No. 3 and No. 4 men at Fort Wayne. Thisactionprejudicially affected the seniority rights of the last five drivers who were hiredby Fugate and Girton for the specific purpose of working at the Fort Wayne terminal.In other words, the controversy here was essentially one between Local 414 andFugate and Girton over seniority rights, and the nonmembership of Richardsonand DeHart was not a significant factor therein.In my opinion, the General Counsel has not only failed to show that Local 414was motivated by prohibited considerations in processing Taylor's grievance, butalso he has failed to establish that Local 414 was the moving party in the eventshere involved.Hence, it cannot reasonably be concluded that Local 414 "caused"or "attempted to cause" Fugate and Girton to take action in violation of Section8(a)(3) of the Act.As the facts above summarized demonstrate, it was Fugateand Girton which took the action which precipitated the filing of Taylor's grievanceby assigning Richardson and DeHart to the No. 3 and No. 4 positions at Fort Wayne.Itwas Fugate and Girton who made arrangements through the secretary of the JointConference Committee at Detroit to have any grievance arising as a result of itsaction handled under the grievance procedure set forth in the contract.Local 414merely acquiesced in the procedure which Fugate and Girton decided upon toresolve any problems arising as a result of its assigning Richardson and DeHartto the No. 3 and No. 4 positions at Fort Wayne. And Local 414 also acquiesced inRichardson's and DeHart's assuming the No. 3 and No. 4 positions at Fort Waynewhile Taylor's grievance was being processed.Thus, it was not Local 414 whichwas causing or attempting to cause Fugate and Girton to take discriminatory actionagainst Richardson and DeHart; rather it was the other way around.Fugate andGirton was calling the shots and Local 414 was merely following its lead.For the foregoing reasons I conclude that the Section 8(b)(2) allegations of thecomplaint must be dismissed.In reaching this conclusion I am not unmindful of the fact that among the argu-ments made by representatives of Local 414 at the three grievance hearings involvedin this case was the argument that Richardson and DeHart had refused to transferto Local 414.However, I do not believe that this fact, either when consideredalone or inlight of the background evidence indicating that Local 414 in practiceinsisted that all union members permanently assigned to Fort Wayne should trans-fer their membership to Local 414, compels the conclusion that Local 414 utilizedthe grievance procedure under the contract in a manner which was violative ofSection 8(b)(2) of the Act.The grievance proceedings in my opinion should beviewed as a whole, and the occasional arguments of overzealous union representa-tives in the course of these extended proceedings should not be regarded as deter-minative of the character of the proceedings as a whole.As found above, thegrievance proceedings essentially were to determine a seniority controversy betweenTaylor and Fugate and Girton arising out of the latter'splacing Taylor and the 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDother Fort Wayne drivers below Richardson and DeHart on the Fort Wayne terminalseniority list.Local 414, by continuing with the processing of such a senioritygrievance, in my opinion, has not violated Section 8(b)(2) of the Act.In so finding, I do not wish to imply that Richardson and DeHart have not beenwronged by being deprived of work for 3 months while the grievance was pendingbefore the Joint Conference Committee at Detroit.The record in this case in-dicates that Fugate and Girton, to serve its own economic interests, treated them aspawns, moving them about as it willed without regard to their seniority rights underthe collective-bargaining contract.Under the contract, Richardson, as the No. 1man on the Springfield seniority list, was entitled to continue to work at Springfieldsince there was work available there for truckaway drivers.DeHart was also en-titled to work at Springfield, for part of the time, at least, depending upon the volumeof work available in this 3-month period.Yet Fugate and Girton refused to putthem to work until the Joint Conference Committee at Detroit specifically upheldtheir seniority standings at Springfield.However, the remedy for this wrong which was done to Richardson and DeHartdoes not lie before the Labor Board. In my opinion, Richardson and DeHart havenot only proceeded before the wrong tribunal, but also they have pursued the wrongparty.However, whether Richardson and DeHart still have a remedy againstFugate and Girton under the grievance procedure of the contract or a contractualclaim against it for violation of their seniority rights are questions outside the scopeof this proceeding.E. Conclusions concerning Local 414's alleged violation of Section 8(b) (1) (A)The General Counsel contends that Local 414 violated Section 8(b) (1) (A) ofthe Act by failing to represent Richardson and DeHart fairly in its processing ofTaylor's grievance.Essentially what the General Counsel relies upon is the factthat at both the September 26 Local Joint Committee hearing at Fort Wayne andthe October 18 Joint Conference Committee hearing at Detroit, Local 414 presentedthe case strictly from the standpoint of the Fort Wayne based drivers, whose interestsinsofar as regular work at Fort Wayne for Richardson and DeHart was concernedwere adverse to those of Richardson and DeHart, and did not afford Richardsonand DeHart an opportunity to present their side of the matter.It should be noted parenthetically, however, that neither the Local Joint Committeenor the Joint Conference Committee considered taking action in derogation ofRichardson's and DeHart's seniority rights at Springfield, but merely to consider therights of Richardson and DeHart at Fort Wayne.Neither Richardson nor DeHartwere seeking permanent status in the No. 3 and No. 4 positions at Fort Wayne.DeHart so testified at the hearing in this case.And the record shows that Richardsonat the November 8 subcommittee hearing specifically took the position that he wasa Springfield driver. In view of this fact it is difficult to see how Richardson andDeHart were prejudicially affected by the action of these Committees.In any event, Local 414 should not be held to have violated Section 8 (b) (1) (A)by reason of its handling of the Taylor grievance because it was processed in accord-ance with the procedure specified in the series of identical contracts which make uptheAutomobile Carriers Truckaway Agreement.The Board has held that oneof the objectives of Section 8(a)(5) of the Act is to encourage the parties tocollective-bargaining agreements to establish machinery for the amicable resolutionof their disputes.SpielbergManufacturing Company,112NLRB 1080, 1082;Denver-Chicago Trucking Company, Inc.,132 NLRB 1416, 1421.In this case the parties have established, by means of uniform agreements betweenemployers engaged in truckaway operations, and locals of the Teamsters representingtheir employees, a comprehensive grievance procedure for resolving disputes betweenthe parties. It culminates in binding arbitration.Fugate and Girton has one contractwith Local 414 setting forth procedure for resolving the grievances of its Fort Waynebased drivers.Ithas another contract with Springfield Local 654 covering itsSpringfield based drivers.The procedure set forth in these contracts appears to befair and, in my opinion, adequately safeguards the rights of all concerned.Under the procedure of the truckaway agreements, it is contemplated that adriver having a seniority grievance will process it through the local which representsthe drivers at his base terminal. In this case Richardson's and DeHart's seniorityrights arise out of the contract between Fugate and Girton and Local 654, whichrepresents the drivers at the Springfield terminal.Under the contract Local 654had the responsibility for protecting Richardson's and DeHart's seniority rights, asthese rights exist strictly on a terminal basis and no driver can accumulate senioritysimultaneously at two terminals.Seniority rights can be altered or affected onlyas permitted by the contract.No action was taken by anyonein this case in the AMERICAN GREETINGS CORPORATION283manner permitted by the contract to change Richardson'sand DeHart's seniorityrights at Springfield.To accept the General Counsel's contention that Local 414acquired the responsibility to uphold Richardson's and DeHart's interest in the Taylorgrievance proceeding is in effect to hold that two locals each simultaneously representRichardson and DeHart and are obligated to look out for their interests.Not onlydoes the scheme of representation embodied in the Act rule out such dual repre-sentation,but it is wholly unreasonable to expect a local which represents drivershaving adverse interests to Richardson and DeHart to do an adequate job of protect-ing their rights.Under all the circumstances,I conclude that under the procedure set forth inthe truckaway agreements,Local 414 had no obligation to protect Richardson's andDeHart's interests in processing Taylor'sgrievance.This was the responsibilityof Local 654, the Springfield Local, and its responsibility alone.It should be bornein mind that what gave rise to the filing of the charges in this case was Fugate andGirton's refusal,after September 26 when the Fort Wayne Local Joint Committeeruled that they had no right to regular work at Fort Wayne,to put Richardson andDeHart back to work at Springfield.Especially in these circumstances it is logicalto hold that this seniority controversy should be settled under the auspices of Local654, the Springfield local.For the reasons stated above,I conclude that the grievance procedure set forthin the truckaway agreements affords a fair and adequate means of disposing of dis-putes between the employers and the various Teamsters locals,4 that under thisprocedure Local 414 was not obligated to represent the interests of Richardsonand DeHart in theTaylorgrievance proceedings.Accordingly,Local 414 shouldnot be held to have violated Section 8 (b) (1) (A)because of its failure to look outfor their interests in the processing of Taylor's grievance.CONCLUSION OF LAWChauffeurs,Teamsters and Helpers Local UnionNo. 414International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,has notviolated Section 8(b)(1) (A) and (2) of the Act, as alleged in the complaint.RECOMMENDED ORDERIt is ordered that the complaint herein be,and it ishereby,dismissed.41 recognize that Business Agent Feltits, representing Local 654 at the October 18hearing at Detroit, took positions which were contrary to the interests of Richardson andDeHart and contrary to Local 654's duty as their bargaining representative.However,the fact that Feltis failed to fulfill his obligations In this regard does not alter the factthat the procedure,itself,was fair.American Greetings CorporationandInternational Brotherhoodof Pulp,Sulphite and PaperniillWorkers, AFL-CIO.CaseNo. 26-CA-1361.April 24, 1963DECISION AND ORDEROn February 6, 1963, Trial Examiner Thomas N. Kessel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Intermediate Report.He alsofound that the Respondent had not engaged in certain other allegedunfair labor practices and recommended dismissal of the complaintas to them. Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.142 NLRB No. 33.